DETAILED ACTION
This Office action is in response to the amendment filed 2/18/2021.
Claim Status
Claims 1, 4, 6-7, 10, 12-13, 16, and 18 are in condition for allowance.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Diallo T. Crenshaw (Reg. 52,778) on 3/12/2021.

LISTING OF THE CLAIMS
			
This listing of claims will replace all prior versions, and listings, of claims in the application: 
	1.	(Currently Amended) A system comprising:
	a storage drive; and
	a semiconductor apparatus coupled to the storage drive, the semiconductor apparatus including one or more substrates and logic coupled to the one or more substrates, the logic coupled to the one or more substrates to:
		







in response to creating a new partition in the storage drive, triggering an initialization flow comprising:
reading a capacity loss unit size of each of a plurality of capacity loss units; and
reading a number of the plurality of capacity loss units;
in response to determining a capacity loss relating to logical memory space that has failed in the storage drive:
determining a difference between a number of plurality of capacity loss units and a previous number of capacity loss units;
calculating a required capacity value based on the difference and the capacity loss unit size;
creating a new reserved file with a size equal to the required capacity value to match the capacity loss; and
erasing a portion of the new reserved file, wherein logical memory space associated with an un-erased portion of the new reserved file is usable by the storage drive.

	2-3.	(Canceled).

	4.	(Original) The system of claim 1, wherein the storage drive is a solid-state drive.

5.	(Canceled).

6.	(Currently Amended) The system of claim 1, wherein, in response to determining another capacity loss in the storage drive, the logic coupled to the one or more substrates further is to register for a new capacity loss event.

7.	(Currently Amended) A semiconductor apparatus comprising:
	one or more substrates; and
	logic coupled to the one or more substrates, wherein the logic is implemented at least partly in one or more of configurable logic or fixed-functionality hardware logic, the logic coupled to the one or more substrates to:
		







in response to creating a new partition in the storage drive, triggering an initialization flow comprising:
reading a capacity loss unit size of each of a plurality of capacity loss units; and
reading a number of the plurality of capacity loss units;
in response to determining a capacity loss relating to logical memory space that has failed in the storage drive:
determining a difference between a number of plurality of capacity loss units and a previous number of capacity loss units;
calculating a required capacity value based on the difference and the capacity loss unit size;
creating a new reserved file with a size equal to the required capacity value to match the capacity loss; and 
erasing a portion of the new reserved file, wherein logical memory space associated with an un-erased portion of the new reserved file is usable by the storage drive.

	8-9.	(Canceled).

10.	(Currently Amended) The semiconductor apparatus of claim 7, wherein the storage drive is a solid-state drive.

11.	(Canceled).

12.	(Currently Amended) The semiconductor apparatus of claim 7, wherein,  in response determining another capacity loss in the storage drive, the logic coupled to the one or more substrates further is to register for a new capacity loss event.

	13.	(Currently Amended) At least one non-transitory computer readable storage medium comprising a set of instructions, which when executed by a computing system, cause the computing system to:
	







in response to creating a new partition in the storage drive, triggering an initialization flow comprising:
reading a capacity loss unit size of each of a plurality of capacity loss units; 
reading a number of the plurality of capacity loss units;
in response to determining a capacity loss relating to logical memory space that has failed in the storage drive:
determining a difference between a number of plurality of capacity loss units and a previous number of capacity loss units;
calculating a required capacity value based on the difference and the capacity loss unit size;
creating a new reserved file with a size equal to the required capacity value to match the capacity loss; and
erasing a portion of the new reserved file, wherein logical memory space associated with an un-erased portion of the new reserved file is usable by the storage drive.

	14-15.	(Canceled).

	16.	(Previously Presented) The at least one non-transitory computer readable storage medium of claim 13, wherein the storage drive is a solid-state drive.

	17.	(Canceled).

18.	(Currently Amended) The at least one non-transitory computer readable storage medium of claim 13, wherein the set of instructions, when executed, further cause the computing system to, in response to determining another capacity loss in the storage drive, register for a new capacity loss event.
	
19-23.	(Canceled).
Allowable Subject Matter
Claims 1, 4, 6-7, 10, 12-13, 16, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites the following limitations with features highlighted in combination with the other limitations of the claims most overcome the prior art of record:
 “A system comprising:
	a storage drive; and
	a semiconductor apparatus coupled to the storage drive, the semiconductor apparatus including one or more substrates and logic coupled to the one or more substrates, the logic coupled to the one or more substrates to:
in response to creating a new partition in the storage drive, triggering an initialization flow comprising:
reading a capacity loss unit size of each of a plurality of capacity loss units; and
reading a number of the plurality of capacity loss units;
in response to determining a capacity loss relating to logical memory space that has failed in the storage drive:
determining a difference between a number of plurality of capacity loss units and a previous number of capacity loss units;
calculating a required capacity value based on the difference and the capacity loss unit size;
creating a new reserved file with a size equal to the required capacity value to match the capacity loss; and
erasing a portion of the new reserved file, wherein logical memory space associated with an un-erased portion of the new reserved file is usable by the storage drive.”

determining a difference between a number of plurality of capacity loss units and a previous number of capacity loss units; calculating a required capacity value based on the difference and the capacity loss unit size; creating a new reserved file with a size equal to the required capacity value to match the capacity loss, and consequently, erasing part of this new reserved file such that logical memory space associated with an un-erased portion of the new reserved file is usable by the storage drive.                                                                                                                                                                                                  
Claims 4 and 6 depend upon claim 1, and thus, is allowable for at least the same reasons as outlined above.
Claim 7 recites subject matter substantially similar to that as recited in claim 1, and thus, is found to be allowable for the reasons discussed supra. Claims 10 and 12 depend upon claim 7, and thus, is allowable for at least the same reasons.
Claim 13 recites subject matter substantially similar to that as recited in claim 1, and thus, is found to be allowable for the reasons discussed supra. Claims 16 and 18 depend upon claim 13, and thus, is allowable for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067.  The examiner can normally be reached on Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JANE WEI
Primary Examiner
Art Unit 2131



/JANE WEI/            Primary Examiner, Art Unit 2139